Opinion by
White, P. J.
-§72. Interest on an account. A greater amount of interest than the legal rate, eight per cent, per annum, cannot be recovered upon an account in the absence of allegation and proof of an express contract to pay a greater rate. A contract to pay more than eight per cent, per annum interest is not established by the affidavit to an account which specifies a greater rate. A party who seeks to recover upon an open account a greater rate of interest than eight per cent, per annum, must allege and prove a contract to pay such greater rate, even though the defense of usury has not been pleaded.
Reversed and remanded.